In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-385 CV

____________________


TRINITY STORAGE SERVICES, L.P. d/b/a TRINITY FIELD SERVICES, L.P.,
CCNG, INC., CCBS, INC., HARRIS A. KAFFIE, OGW ENTERPRISES, INC.,

OIL & GAS WASTE ENTERPRISES, INC., CARL BRASSOW, AND

MICHAEL SHELTON, Appellants


V.


ASTO LIBERTY, L.L.C., Appellee




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. 64124




MEMORANDUM OPINION 
	We have before the Court a "Joint Motion to Reverse and Remand to Trial Court for
Entry of Agreed Judgment and to Release the Principals and Surety from the Supersedeas
Bond."  The appellants, Trinity Storage Services, L.P. d/b/a Trinity Field Services, L.P.,
CCNG, Inc., CCBS, Inc., Harris A. Kaffie, OGW Enterprises, Inc., Oil & Gas Waste
Enterprises, Inc., Carl Brassow, and Michael Shelton, and the appellee, Asto Liberty, L.L.C.
asks this Court to vacate the judgment of the trial court, and remand the cause for entry of
an agreed judgment.  The parties also ask that the principals and surety be discharged from
performing the supersedeas bond.  The Court finds the motion complies with Tex. R. App.
P. 42.1(a)(2).
	It is, therefore, ORDERED that the judgment of the trial court is vacated without
reference to the merits and the cause is remanded to the 253rd District Court of Liberty
County, Texas, for entry of an agreed judgment in accordance with the parties' settlement
agreement.  Costs are assessed against the party incurring such costs.  Appellants, Trinity
Storage Services, L.P. d/b/a Trinity Field Services, L.P., CCNG, Inc., CCBS, Inc., Harris A.
Kaffie, OGW Enterprises, Inc., Oil & Gas Waste Enterprises, Inc., Carl Brassow, and
Michael Shelton, as principals, and SureTec Insurance Company, as Surety, are discharged
from performing their bond obligations.  The mandate shall issue immediately in accordance
with the agreement of the parties.  Tex. R. App. P. 18.1(c).
	VACATED AND REMANDED.  
								____________________________
									CHARLES KREGER
										Justice

Opinion Delivered August 24, 2006
Before Gaultney, Kreger, and Horton, JJ.